DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Response to Arguments
Applicant’s corrections to claim objection for claims 20 made on 09/16/2021 has been considered and the objection to the claims is withdrawn.
In view of the amendments filed 12/10/2021 and entered 12/15/2021, the previous rejection to claim(s) 20-38 under 35 U.S.C. 103 is/are withdrawn. 

Allowable Subject Matter
Claims 20, 22, 26-28, 30, 32, 34, 36, and 39-40 renumbered to 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “in response to determining that the first uplink control information is control information corresponding to a first-type service, and that a difference between an end moment of the first uplink control channel and an end moment of the second uplink control channel is greater than a first threshold, selecting the target uplink control channel to be an uplink control channel having an earlier end moment of the first uplink control channel and the second uplink control channel” and “wherein a service latency of the first-type service is less than or equal to a preset latency threshold, or a service bit error rate of the first-type service is less than or equal to a preset bit error rate threshold” (claims 20, 30, 34, and 36) filed 12/15/2021, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found, which was/were previously cited, is/are as follows:
He et al. (US 2018/0249458 A1) (previously cited), which is directed to Transmission of uplink control information in wireless systems; and teaches a UE selects PUCCH resource for a proper PUCCH channel from at least two different sets of PUCCH resources, i.e., a first set of PUCCH resource used for a first UCI such as HARQ-ACK and SR, and a second set of PUCCH resource used for a second UCI such as P-CSI. The UE receives first set of PUCCH resources and second set of PUCCH resources from an eNB. The UE transmits HARQ-ACK/SR multiplexed with P-CSI in the selected PUCCH resource. (Fig. 3, [0015], [0017]-[0018], [0068], [0096]);
Oh et al. (US 2017/0280440 A1) (previously cited), which is directed to Method and apparatus for transmitting uplink control information in wireless communication system; and teaches a base station configuring a terminal to transmit periodic CSI using PUCCH formats 4/5 and HARQ-ACK, SR, and/or non-periodic CSI using PUCCH formats 1/1a/1b/3. ([0063], [0075]-[0076]); and 
Chen et al. (US 2018/0110042 A1), which is directed to Concurrent transmission of low latency and non-low latency uplink control channels; and teaches a UE determines whether to transmit UCI on 
Tiirola et al. (US 2018/0279291 A1), which is directed to Transmission of uplink control information for multiple control channel format lengths; and teaches UCI for EMBB is transmitted on long PUCCH and UCI for URLLC is transmitted on short PUCCH. If both PUCCHs overlap, then select a same PRB to transmit both UCI. However, the selection of one PUCCH is not based on a difference between end moments of uplink control channels being greater than a threshold. (Fig. 4, [0067], [0072]); and
Hwang et al. (US 2018/0375619 A1), which is directed to Method for transmitting uplink control information and user apparatus for carrying out same; and teaches all UCIs are transmitted via a PUCCH when PUCCH and sPUCCH overlap or when difference between end times of PDCCH and sPDCCH is less than or equal to a threshold value. 0171: UCI is placed with preceding index according to end time of SPUCCH or PUCCH. However, the difference of end times is not between different PUCCHs and the difference is not greater than a threshold. ([0160], [0171]); and
Gao et al. (US 2020/0036501 A1), which is directed to Data transmission method and device; and teaches to select an UL channel based on preset method, where the preset rule is to select an UL control channel over an UL shared channel, or an UL channel with UCI over an UL channel without UCI, or UL channel with UCI with higher priority over UL channel with UCI with lower priority. However, the preset rule does not include a difference between end moments of uplink control channels being greater than a threshold. (Fig. 3, [0273], [0284]); and
Matsumura et al. (US 2020/0236700 A1), which is directed to User terminal and radio communication method; and teaches to select PUCCH type 1 based on UCI requiring low latency, i.e., number of UCI bits is lower than a certain threshold. ([0067]-[0068]); and 
Tang et al. (US 2019/0306845 A1), which is directed to Wireless communication method, network device and terminal device; and teaches an interval between starting time of a first control channel and starting time of a first data channel is greater than a maximum transmission duration of all possible control channels. If a transmission duration of the first control channel is not the maximum transmission duration, an ending position of the first control channel has a certain time interval with an ending position of the first data channel. Optionally, an ending position f the second control channel in the second period of time is earlier than an ending position of the second period of time. However, the interval is not between ending times of PUCCHs. ([0099]-[0100]); and 
Lee et al. (US 2018/0302916 A1), which is directed to Method for transmitting uplink control channel in wireless communication system and device therefor; and teaches a UE transmits uplink control information for first PDSCH and second PDSCH on a selected PUCCH having a shorter TTI length among a first TTI length and a second TTI length. However, the selection is not made based on a difference between PUCCHs being greater than a threshold. ([0152]-[0153]).

Neither He nor Oh, chen, Tiirola, Hwang, Gao, Matsumura, Tang, and Lee taken alone or in any reasonable combination, teach the claims as amended, “in response to determining that the first uplink control information is control information corresponding to a first-type service, and that a difference between an end moment of the first uplink control channel and an end moment of the second uplink control channel is greater than a first threshold, selecting the target uplink control channel to be an uplink control channel having an earlier end moment of the first uplink control channel and the second uplink control channel” and “wherein a service latency of the first-type service is less than or equal to a preset latency threshold, or a service bit error rate of the first-type service is less than or equal to a preset bit error rate threshold” (claims 20, 30, 34, and 36), in conjunction with other limitations recited in the claims.
20, 22, 26-28, 30, 32, 34, 36, and 39-40 renumbered to 1-11 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478                                                                                                                                                                                                        


/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478